 PUCCINELLI PACKING COMPANY649departments,employees covered by other union agreements"-4 pro-fessional employees,guards and house detectives,the secretary to thestoremanager,the paymaster,department managers,the personnelsupervisor,and all other supervisors as definedin the Act.[Text of Direction of Election omitted from publication.]14 The Employer has current collective-bargaining agreements covering the following units,among others : Meatcutters, apprentices, journeymen, meat wrappers, and butcher work-men at the Hammond and Gary stores;operating engineers at the Hammond and Garystores ; electrical workers at all stores employing such employees except the Rockfordstore ; and shipping and receiving clerks, warehousemen,truckdrivers,and truck helpers atthe Hammond base.Puccinelli Packing CompanyandCannery Warehousemen, FoodProcessors,Drivers, Helpers, LocalNo. 748, AFL-CIO.CaseNo. 20-CA.-1182. July 12,1957DECISION AND ORDEROn September 21, 1956, Trial Examiner James R. Hemingway, is-sued his Intermediate Report in the above-entitled proceeding, findingthat the Respondent had engaged in and was engaging in certain un-fair labor practices in violation of Section 8 (a) (1) and 8 (a) (5) ofthe Act, and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the copy of the IntermediateReport attached hereto.Thereafter, the Respondent filed exceptionsto the Intermediate Report and a supporting brief.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings of the Trial Examiner are hereby affirmed. The Boardhas considered the Intermediate Report, the exceptions and support-ing brief, and the entire record in this case and adopts the findings ofthe Trial Examiner only to the extent that they are consistent with thefindings herein made.The Trial Examiner found that on August 25 and 30, 1955, andthereafter, the Respondent refused within the meaning of Section8 (a) (5) of the Act to bargain with the Cannery Warehousemen,.Food Processors, Drivers, Helpers, Local No. 748, AFL-CIO, hereincalled the Union.For the reasons set forth below we do not agree.Briefly stated the facts are as follows : On September 11, 1951, theUnion was certified as the bargaining representative of the Respond-ent's employees, and at all times since has been the exclusive bargain-ing representative of these employees.Thereafter the Respondentand the Union engaged in collective bargaining, but as of July 1954,had not agreed on contract terms. In July 1954, King, the unionpresident, delivered a proposed contract to Feehan, the Respondent's118 NLRB No. 73. 650DECISIONSOF NATIONALLABOR RELATIONS BOARDagent (California Association of Employers, herein called CAE, wasthe Respondent's actual bargaining agent; Feehan was CAE's em-ployee).There was some controversy over the applicability of thisproposal to the Respondent's business, and in December 1954, theUnion submitted another proposed agreement.' In December 1954,King and Feehan, together with Commissioner Ralph Patterson ofthe Federal Mediation and Conciliation Service, met in Feehan's office.At this meeting, the Respondent accepted certain sections of the pro-pose agreement, and rejected, or passed for further consideration cer-tain others.'The parties met again in January 1955.Their dis-cussion covered sections 4, 5, 6, and 7 and the Respondent offeredcounterproposals on sections 4, 5, and 7 dealing with workday andworkweek, overtime, and holidays, respectively.The counterpro-posals were uniformly rejected by King.At the next meeting, March 16, 1955, Feehan accepted sections 1(with the exception of a paragraph dealing with maintenance ofmembership), 3, 13, 22, 23, and section 9, in part, and agreed to submitadditional counterproposals on certain other sections.At a meetingheld on March 23, 1955, the parties discussed sections 7 and 8. Feehanagain offered a counterproposal on section 7, which was rejected byKing.On section 8, dealing with grievance procedure, Feehan re-quested a substitute proposal that would determine a greater area foremployer prerogative.The parties met again on March 28, 1955, anddiscussed sections 4, 5, and 9.Feehan offered counterproposals onthese sections which were rejected by King.Feehan then requested aletter from the Union setting forth the Union's position with respect toall sections previously discussed on which the parties had not agreed.At a meeting on May 4, 1955, Feehan referred to the letter requested onMarch 28; but King denied promising such a letter, and, instead,requested counterproposals.On or about May 10, 1955, the Union mailed a revised agreement tothe Respondent.This agreement contained the changes that theparties had mutually agreed upon up to that time; but with theexceptions of these few changes, the Union's proposed agreement was"ISection 6 of this proposed agreement provided that minimum wages shall be those setforth in schedule A attached thereto.No wage schedule was attached.By separate letter,the Union advised the Respondent that certain sections of the California Processors andGrowers contract, providing for wages on a "bracket basis," would be applicable to theRespondent'soperation.This letter,however, did not indicate what job classificationswould fall within the brackets.Thus, it appears that section 6 of the Union's proposed-contract was not the sort that could ordinarily be expected to have been accepted.2 Patterson attended all meetings except those held on January 18 and May 23, 1955.3 Section 2 provided for a central authority for hiring and firing.Feehan suggested thatall hiring and firing be continued as in the past,i.e., that foremen and foreladies do allhiring and firing.In the subsequent proposal submitted by the Union in May 1955,section2 was changed to read as suggested by Feehan.At the December 1954 meeting,the Respondent accepted sections 14, 15,16, 17, 18,24, 25, and had no basic objection to section 23, but requested a full definition of its'meaning. PUCCINELLI PACKING COMPANY651for all practical purposes the same as that submitted in December1954.The parties next met on May 23, 1955.Feehan mentioned thesimilarity of the Union'sDecember and May proposals, and ques-tioned the point of presentingthe Union withnew counterproposalsif the Unionwas goingto remain adamant as it had in the past.Feehan quotedKing as sayingthat if Feehan,"had any pride in pen-manship, or authorship that he [Feehan]could write counterproposalsto him [King]and he would look at them and study them, but he hadno distance to go.He [King] had his basic agreement that was ineffect, and he was not going to make any changes fromit."Kingconcededthat he mighthave made such a statement.In any event,at King's request,Feehan agreed to submit counterproposals.Therewas no time set for the presentation of these proposals,nor is it clearfrom the record as to what the counterproposals would cover. In.dune 1955 King wrote Feehan requesting the counterproposals.Feehan did not respond to this letter,but throughPatterson a meetingwas set forAugust 25,1955.Summarizing,as of May 23, 1955,Feehan had accepted,as proposedby the Union,11 sections 4 of the26-section proposed contract;1 sectionas changed;and had acceptedin part 3 other sections.5He had also offered counterproposals onfive sections,' and in some instances,these counterproposals wereoffered several times, but of these counterproposals only part of onewas acceptedby the Union.The recordshows thatthe parties hadnot discussed,or had only touched upon,certain other sections of thecontract.7The parties next met on August 25,1955, at whichtime Feehan didnot present any counterproposals.Feehantestifiedthat "they wentoover" the Union's proposed contract,and thatKingstated that hewould not change any of the proposed contract terms.Feehan alsotestified that they discussed the worthtivhileness of his making furthercounterproposals in view of the adamant positionthe Union hadtaken.However,as a result of the discussion,Feehan agreed to havecounterproposals for the Union on August 30.On the scheduleddate,August30,Feehan first met with King.According to King's credited testimony,Feehan stated that he[Feehan] did not have it counterproposal;and that Mr.Puccinelliwould not allow him to present a counterproposal.King testified spe-cifically : "He[Feehan] said that, he told Mr. Patterson and myselfthat eventhough hehad-that Puccinelli allowed him to present thecounterproposal,he would have probably wadded it up and throwed itin the wastepaper basket."Like the Trial Examiner we interpret thistomean that the Union would have thrown the counterproposals in4Sections 3, 13, 14, 15, 16, 17, 18, 22,23, 24, and 25.5 Sections 1, 7, and 9.9 Sections 4, 5, 7, 8, and 9.,Sections 6, 10, 11, 12,19, 20,21, and 26.At one point in King's testimony,he statedthat section 10 had been accepted by the Respondent. 652DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe wastepaper basket.King testified further, that Feehan said that,he [Feehan] was mad at the "old man," meaning Puccinelli, and thathe was going to recommend that CAE drop the Respondent as a-client.8Following this meeting, Feehan met with Torreano, the Union'sbusiness agent.According to Torreano's credited testimony, Feehanstated that he "Wasn't getting anywhere with Mr. Puccinelli. Ibelieve he said he couldn't get an offer from him. . . . He said hewasn't getting anywhere with Mr. Puccinelli and couldn't negotiate acontract.That was it.He said Mr. Puccinelli did not want any-thing to do with the Union." Torreano further quoted Feehan asstating that "Your best shot is to go to the National Labor RelationsBoard and file some charges against Mr. Puccinelli. . . . He was goingto recommend to the CAE that they cancel them out as a client."Torreano further testified that he told King before the August 30meeting that this was to be the last meeting, that "if they didn't getalong then we would file some charges, we would take economic actionagainst them, or whatever we would do." In explaining this statement, Torreano testified that he had meant that if the Respondentdid not agree to what the Union wanted, then the Union was goingto file charges or take economic action.Upon these facts the Trial Examiner concluded that :In the setting of this case, I am led to the conclusion that Feehan'sappearance at the August 25 and 30, 1955, meetings withoutcounterproposals and on August 30 with expressions indicatingan end of negotiations demonstrated an intransigent attitude anda fixed purpose on the part of the Respondent to avoid reachingany agreement with the Union. Such evidence gives support toKing's testimony that Feehan told him that the Respondent wouldnot let him make counterproposals and I find that this was thecase.Upon the entire record, therefore, I find that on August25 and 30, 1955, and thereafter, the Respondent refused to bargainwith the Union... .It thus appears that the Trial Examiner's conclusion in this case ispredicated on three elements: (1) Feehan's failure to offer counter-proposals at the August 25 and 30 meetings, as promised; (2) Feehan'sstatements at the August 30 meeting, which, according to theExaminer, indicated "an end of negotiations"; and (3) "the setting ofthe case"-i. e. the history of the negotiations between the parties assummarized above.8In referring to the August 30 meeting,King testified that on that day Feehan ap-peared to beveryirritated and agitated.He also testified"we had fairly peaceful negoti-ations, in fact,very peaceful, and got along very well during the negotiations and I feltthat Mr. Feehan was honest in his intent to come up with a counterproposal on this date.I think,I really believe,that he intended to, when Mr.Puccinelli wouldn't let him, naturallyhe was agitated." PUCCINELLI PACKING COMPANY653As to the Respondent's failure tosubmit counterproposals, althoughit is true that Feehan did not present counterproposals as he hadpromised, we believe that, in the circumstances of this case, there is noreasonto find that the Respondent thereby violated the Act.We notefirstly that Section 8 (d) specifically provides that the obligationimposed by the Act "to bargain collectively" does not compel a partyto bargaining negotiations to agree to a proposal or require themaking of a concession.The Act, therefore, did not require the Re-spondent either to agree to the Union's proposed contract terms orto make counterproposals to them in the form of concessions.TheRespondent's promise to supply the Union with counterproposalsappears in this context then to have been an undertaking assumed,not under any compulsion of law, but voluntarily in the course of itsnegotiations with the Union; and the Respondent's failure to fulfillits promise cannot be treated asa per seviolation of the Act,' butrather must be tested against the usual standard of good faith.We hold that the Respondent's failure to submit the promisedcounterproposals did not amount to a lack of good faith in bargaining.We so hold because it appears to us, as the record shows it also ap-peared to the Respondent, that the submission of further proposalsto the Union at the stage which the negotiations had reached in May1955 would have been nothing more than an exercise in futility. Forit appears from the evidence that Feehan had kept the Respondentinformed on the progress of the negotiations.The Respondent thusnecessarily knew that Feehan in the past had submitted counter-proposals to the Union, which the Union had rejected in practicallyall instances ; and the Respondent was also aware of the fact that theUnion had in the course of the negotiations been unwilling to recedefrom its original proposals.That the Respondent in these circum-stances would not allow Feehan to fulfill his promise was, in ouropinion, nothing more than a recognition on the Respondent's part ofthe Union's adamancy in bargaining and the latter's consistent re-jection of " the Respondent's earlier proposals.The Respondent'sbelief in the futility of new submissions was clearly expressed byFeehan when, on August 30, he told King that the Respondent be-lieved that any new proposals would be thrown in the wastepaperbasket.9The complaint alleged an unlawful refusal to bargain"in that(a)Respondent, on orabout August 25, 1955,failed to submit counterproposals as it had agreed;(b) Respond.ent instructed his representativesnot tosubmit counterproposals."The Respondent con-tends that the quotedportion limited the complaintto the conductspecified therein, andthatsince conduct in and of itself is not an unfair labor practice,the Trial Examiner shouldhave granted the Respondent'smotion to dismiss.The Trial Examiner held that thequoted portion of the complaint was "a pleading of evidentiary matter rather than the un-fair labor practice itself, since it is the refusal to bargain,however evidenced,which consti-tutes a violationof the Act."In view of our decision herein, we do not pass upon the TrialExaminer's holding in this respect. 654DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs to Feehan's statements at the August 30 meeting, we do notconstrue his remarks as indicating an end of negotiations, as did theExaminer. It is true that Feehan expressed his personal displeasurewith the Respondent's refusal to allow him to make any new pro-posals; it is also true that Feehan, apparently acting beyond thescope of his agency, gratuitously advised the Union to bring thematter before this Board.But it is also clear that Feehan did notsay, either directly or implieclly, that the Respondent had told himthat he, the Respondent, would not continue to meet with the Unionand discuss their differences, or that the Respondent did not want tohave anything to do with the Union. At most Feehan's remarks re-flected his subjective appraisal of Puccinelli's attitude, and as suchthey are neither binding upon the Respondent nor dispositive of thequestion of his good faith.Moreover, if any onus attaches for thebreaking off of the discussions after the August 30 meeting, it wouldappear to attach to the Union. For it is evident, as indicated aboveby the quoted remarks of Torreano to King, that the Union haddecided before the August 30 meeting that that meeting would be thelast unless the Respondent accepted the Union's terms.Furthermore, even if the so-called "setting of the case," i. e., theevents which occurred prior to August 24, 1955, or 6 months beforethe filing of the charge herein, were held to be admissible and wereconsidered 10 we are not persuaded that they would establish that theRespondent by his conduct on August 25 and 30 violated Section 8(a) (5) of the Act. Certainly, nothing that transpired before thesedates indicates that the Respondent was not bargaining in good faithwith the Union. It is true that an agreement had not been reachedafter many months of negotiations.But the blame for this, if anythere was, was no more the Respondent's than the Union's.Both par-ties appear to have taken firm attitudes with respect to the proposedcontract, and the Union, no less than the Respondent, appears to havebeen unyielding in its wishes. Indeed, if anything, it appears thatthe Respondent was the less inflexible of the two, for the'Union hadadamantly stuck to its original proposals from the outset andaccepted none made by the Respondent, while, on the other hand, theRespondent had accepted a substantial number of the proposals madeby the Union.Under the circumstances of this case, and based on the entire record,we conclude, contrary to the Trial Examiner, that the Respondent didnot refuse to bargain in violation of Section 8 (a) (5) of the Act.[The Board dismissed the complaint.]10The Respondent contends that Section 10 (b) of the Act precludes the Boardfrom considering any event that transpired before August 24. In view of our decisionherein we do not pass on the merits of this contention. PUCCINELLI PACKING COMPANY655CHAIRMANLEEDOM,dissenting :While I think this case presents a close question, I would find thatthe Respondent violated 8 (a) (5) of the Act.Different inferences can be drawn from the credited testimony ofKing and Torreano concerning the attitude of Mr. Puccinelli, but Icannot escape the conclusion that such testimony discloses an inten-tion on Respondent's part not to bargain.The inference drawn fromtheir testimony depends largely, I think, on one's view of the Union'sattitude on those occasions when Feehan said that Mr. Puccinelliwould not allow him to present a counterproposal and that Puccinellidid not want anything to do with the Union. If the conclusion isreached that the Union itself would no longer consider any changein its own terms, Feehan's statements can be construed as a recogni-tion of futility by Respondent.On the other hand, if the judgment isthat the Union was still willing to consider other proposals, Feehan'sstatements are tantamount to outright notice that Respondent wasnot interested in trying to reach an agreement.While the unionrepresentatives seem to have been hard bargainers, up to the veryend they were seeking counterproposals. I cannot believe that theyhad closed the door to negotiations.The pattern of delay by Respondent, his neglect of requests forcounterproposals and failure to submit them after promising to doso, his attitudes on other aspects of the negotiations, all are consistentwith the view that he did not really mean to bargain. Such ,conductcan hardly be explained except on the basis of a superficial effortto reach agreement.I see no real question as to Feehan's authority to speak for Respond-ent even at the last.The question is not as to his authority, but ratherthe interpretation of his statements.Thus, I conclude Respondent did not bargain in good faith.MEMBER MURDOCK, dissenting :I am in full agreement with the Trial Examiner that, in the settingof this case, Feehan's appearance at the August 25 and 30, 1955,meetings without counterproposals, and on August 30 with expressionsindicating an end of negotiations, demonstrated an intransigentattitude and a fixed purpose on the part of the Respondent to avoidreaching any agreement with the Union, and therefore constituted arefusal to bargain in good faith in violation of Section 8 (a) (5).This setting, much of which is overlooked by my colleagues, maybe summarized as follows : (1) For a period of almost 3 years afterits certification until July 1954 the Union was unable to obtain fromthe Respondent any kind of an agreement on a contract; (2) in July1954 the Union submitted a proposed contract, but the Respondentignored this proposed contract until the Union called a Federal 656DECISIONS OF NATIONAL LABOR RELATIONS BOARDmediator into the picture in December 1954; (3) upon the interventionof the Federal mediator, the Respondent began to negotiate,but re-jectedmany of the contract items at the December 1954 meetingwhich were noncontroversial, such as recognition of the Union,promises to perform the obligations of the contract,a clause concern-ing work covered by the agreement which merely described the typeof work in the unit already certified,and the clause setting out inblank the term of the agreement;(4) at the March 16, 1955, meetingthe Respondent rejected the Union's proposed vitally important griev-ance clause,but instead of attempting to reduce the area of differenceby making a counterproposal reflecting its views the Respondent askedthe Union to submit another clause that would provide a greater areafor employer prerogative;(5)when the parties left the meeting ofMay 23, 1955, it was with the understanding that the Respondentwould supply counterproposals, but when the Union wrote in Juneasking for them Respondent did not reply to the letter and at thenext meeting,which did not take place until August 25,1955, over 3months later, the Respondent arrived without any counterproposalsdespite the understanding and long lapse of time ; (6) at the August25 meeting,the Respondent again agreed to supply counterproposals,this time on August 30, but on August 30 the Respondent again ar-rived at the meeting without any counterproposals;(7) moreover, atthis time Feehan,the Respondent's representative,made the Respond-ent's position clear,viz,that theRespondent would not allow Feehanto present counterproposals;(8) as a result of this extreme positiontaken by the Respondent, Feehan at this time also went so far as tostate that he was going to recommend that his organization drop theRespondent as a client,and recommended to the Union that it filean unfair labor practice charge on the ground of failure of the Re-spondent to bargain in good faith;and (9)following this meetingFeehan met with the Union's business agent, and told the latter thathe (Feehan) was getting nowhere with the Respondent, that he couldnot negotiate a contract,that the Respondent did not want anythingto do with the Union, that the Union should file unfair labor practicecharges, and that he was going to recommend to his organization thatit cancel the Respondent as a client.In my opinion,Respondent's conduct on August 25 and 30 showsa clear violation of Section 8 (a) (5).As background,we see first anEmployer who for almost 3 years after the Union's certification en-gages in what must be viewed as delaying tactics in order to avoidentering into a contract with the Union.This Employer completelyignores a proposed contract for the following 6 months until he isvirtually forced into further negotiations by the intervention of aFederal mediator at the behest of the Union.Even with such inter-vention this Employer negotiates in form only,as evidenced by his PUCCINELLI PACKING COMPANY657rejection of even noncontroversial routine contract provisions.An-other factor in the background, is the Employer's action in rejectinga vitally important grievance clause, and instead of making a counter-proposal shifts the burden to the Union to prepare by guesswork an-other clause more favorable to the Employer to see if the Employerwill buy that one.Against this background, we then see this Em-ployer arriving at the August 25 meeting without any counterpro-posals, in the face of an understanding reached over 3 months previ-ously that he would submit counterproposals; and after againpromising to prepare counterproposals, arriving at the August 30meeting without the further promised counterproposals, and statingquite frankly that there would be none forthcoming. Such a state-ment in necessary effect amounted to a refusal to continue negotia-tions.Moreover, at this same time the Employer's representative notonly states an intention to drop the Employer as a client because ofthe Employer's refusal to negotiate any further, but recommends tothe Union that it file an unfair labor practice charge on the groundof failure of the Employer to bargain in good faith, thereby admittingin effect that the Employer had not bargained in good faith. Finally,we see the Employer's representative repeating these same statementsto the Union's business agent, and adding thereto an admission thathe could not negotiate a contract, and that the Employer did notwant anything to do with the Union. In such circumstances, which,culminated in effect in an outright refusal to bargain any further andan admission that the Respondent had not bargained in good faith,I find it indeed difficult to comprehend my colleagues' conclusionsthat there was no violation of Section 8 (a) (5).My colleagues attempt to excuse the Respondent's failure to submitthe promised counterproposals on the ground that the submission ofsuch would have been nothing more than an exercise in futility. Theevidence shows clearly, however, that this failure was rather an exer-cise in bad faith.Thus, Feehan, the Respondent's representative inthe negotiations and thus closest to the negotiations on the Respond-ent's side, had promised to submit counterproposals, thereby indicatingthat in his opinion the submission of such would not be futile.How-ever, the Respondent prevented him from doing so for the reason,given by the Respondent to Feehan, that the Respondent did not wantanything to do with the Union. That this was the real reason, andthat the Respondent's further expression that new proposals wouldbe thrown in the wastepaper basket was merely a pretext, is clearlydemonstrated by Feehan's admission that the Respondent had notbargained in good faith and Feehan's expressed desire to drop theRespondent as a client because of the Respondent's bad faith.450553-58-vol. 118-43 658DECISIONSOF NATIONALLABOR RELATIONS BOARDMy colleagues take the further position that Feehan's statementsat the August 30 meeting are not to be construed as indicating anend of negotiations. In view of Feehan's statements that the Re-spondent would not allow him to submit counterproposals and that theUnion should file an unfair labor practice charge, Feehan made itabundantly clear that negotiations were at an end.And if any doubtstill existed, such doubt was completely dispelled when shortly there-after Feehan told the Union's business agent that he (Feehan) couldnot negotiate a contract, and that the Respondent did not want any-thing to do with the Union. There is no basis for the majority findingthat these statements are neither binding upon the Respondent nordispositive of the question of the Respondent's good faith.They areplainly within the scope of apparent authority and there is no evidencethat Feehan was acting beyond the scope of his agency in making thesestatements.There is also no basis for the majority finding that theUnion was responsible for ending the negotiations. It may be true,as pointed out by the majority, that the Union, anticipating correctlya repetition of Respondent's failure to produce promised counter-proposals, had decided before the August 30 meeting that that meetingwould be the last, and that in the absence of an agreement it would thenfile charges or take economic action.However, the Union did notcommunicate or act upon this decision at the meeting but appearedready to negotiate. Instead the Respondent clearly indicated that itwas ending negotiations and by its actions effectively precluded any.According, wholly apart from the justification for the Union's decisionif it had been acted upon, it is crystal clear that it was the conductof the Respondent, and not the Union, which actually ended thenegotiations.With respect to the majority's further finding that nothing thattranspired before August 25, 1955, indicates that the Respondent wasnot bargaining in good faith, suffice it to say that the "background"facts outlined above make it clear that the Respondent's delayingtactics for a period of 4 years after the Union's certification are hardlycompatible with good-faith bargaining.For the reasons indicated, I would find, as the Trial Examiner did,that the Respondent refused to bargain in violation of Section 8 (a)(5) of the Act.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEOn February 21, 1956, Cannery Warehousemen,Food Processors,Drivers andHelpers,Local 748,affiliatedwith theInternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen& Helpers of America, AFL-CIO,herein called theUnion,filed a charge against PuccinelliPacking Company, hereincalled the Re-spondent,allegingthat theRespondent had violated Section 8(a) (1) oand (5) of PUCCINELLI PACKING COMPANY659theNational Labor Relations Act, as amended, 61 Stat. 136.Upon this charge,theGeneral Counsel of the National Labor Relations Board, herein called theBoard, by the Regional Director for the Twentieth Region of the Board, issued acomplaint on June 21, 1956, alleging a violation of the foregoing section of the Act.In substance, the complaint alleges that the Union was certified on September11, 1951, as the exclusive representative of all the Respondent's employees in a unitof production and maintenance employees, and that on August 25, 1955, the Re-spondent refused to bargain collectively with the Union, "in that (a) Respondentfailed to submit counterproposals as it had agreed;(b) Respondent instructedhis representatives not to submit counter proposals."The Respondent's answer, filed on July 16, 1956, admitted that the Union hadbeen certified in 1951 as alleged but denied that the Union "has at all times sincethat date, and is now, the exclusive representative of such employees for suchpurposes" and denied the allegations of refusal to bargain.Pursuant to notice duly served, a hearing was held in San Francisco, California,.on July 23, 24, and 30, 1956, before me as the duly designated Trial Examiner.Atthe opening of the hearing, the General Counsel moved to amend his complaint,with respect to the description of the Respondent's business, by changing a fewwords.The motion was granted without objection.On July 24, during the courseof the General Counsel's case in chief, the Union served asubpoena duces tecumon Ralph Patterson, of the Federal Mediation and Conciliation Service, who, inresponse, appeared but refused to furnish the documents requested or to testify con-cerning the negotiations between the Respondent and the Union on the ground thathe was forbidden to do so under general order No. 1 of that Service.The Union.thereafter requested a continuance until Patterson could be compelled to testify..The motion was denied. Before the next session of the hearing (July 30, 1956)a petition to revoke the subpena was received by the Trial Examiner from the Re-gionalDirector for the Federal Mediation and Conciliation Service on behalf ofsaid 'Patterson, requesting that the subpena be revoked.Notice of receipt of such.petition was served on the Union, with copies of such notice going to the otherparties.Ruling was reserved until July 30 when the hearing reconvened, at which-time the petition to revoke the subpena was granted.At the close of the GeneralCounsel's case in chief, the Respondent moved to dismiss on the ground of failure ofproof.The motion was denied.At the close of the hearing, the Respondent re-newed its motion to dismiss.Ruling was reserved and it is now denied.The Unionmoved for a continuance and the motion was denied.Then the General Counselrepresentative and the Union argued orally on the record.The Respondent declinedthe opportunity to argue orally but asked time in which to file a brief.Time was.fixed and a brief was received from the Respondent which has been considered.Upon the entire record in the case,and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent, a California corporation, has its principal office and processingplant at Turlock, California, and another processing plant at Livingston, California.It is engaged in the dehydration and canning of fruits and vegetables and the sale ofsuch products.In the course of its operations,the Respondent at its aforemen-tioned plants caused to be shipped to points located outside the State of Californiasubstantial quantities of such products, which in the year 1955 exceeded $100,000in value.The Respondent concedes that it is engaged in commerce within themeaning ofthe Act.II.THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization admitting to membership employees of theRespondent.III.THE UNFAIR LABOR PRACTICESA. Refusal tobargain1.The Union's majority in an appropriate unitAs a result of a secret election conducted by the Regional Director for theTwentieth Region of the Board, a majority of the employees of the Respondent in 660DECISIONS OF NATIONAL LABOR RELATIONS BOARDan appropriate unit 1 designated the Union as their exclusive representative for pur-poses of collective bargaining with the Respondent as evidenced by the tally ofballots executed on August 31, 1951.On September 11, 1951, the Union was certi-fied by said Regional Director, acting on behalf of the Board, as the exclusive rep-resentative of all the employees in the aforesaid appropriate unit for the purposesof collective bargaining in regard to rates of pay, wages, hours of employment, andother conditions of employment pursuant to Section 9 (a) of the Act.The Re-spondent's answer denied that the Union "has been at all times since that date, andisnow, the exclusive representative of such employees for such purposes."At notime before the hearing did the Respondent question the Union's representative status:and at the hearing the Respondent adduced no evidence to rebut the presumption ofthe Union's continuing representative status. It is long settled that the presumptionoof a union's representative status, once proved, continues indefinitely until it is shown.that such status has ceased to exist .2 In the absence of proof to the contrary, there-fore, I find that the Union on September 11, 1951, and at all times material there-afterwas the exclusive representative of all the employees in the aforesaid appro-priate unit for the purposes of collective bargaining within themeaningof Section9 (a) of the Act.2.The bargaining historyHumbert Torreano, secretary-treasurer and business agent of the Union, testifiedcredibly and without contradiction that at a time when one Ted Haugh, representingthe California Association of Employers, herein called CAE, was in charge of ne-gotiations for the Respondent, which I deduce was in 1951 or 1952, the parties"had agreed on a contract right down the line, and Ted Haugh was to type it upand get Mr. Puccinelli's signature," then mail it to Torreano in Chicago, to whichplace he was going the next day.Apparently Puccinelli refused to sign the contracton behalf of the Respondent (Torreano testified that Puccinelli "walked out on"the contract) and, when Torreano returned from Chicago, Haugh wasno longer inModesto, where the Union had its office and where the CAE representative hadmaintained an office.George Feehan, representing the CAE began to represent the Respondent in itsdealings with the Union in 1952.Between 1952 and July 1954 representatives oftheUnion engaged in unsuccessful negotiations to work out an integrated wagestructure that would cover employees in both the dehydrating and canning opera-tions.Other contract terms were not discussed during this period.In July 1954, Wesley King, the Union's president and field representative, 'tookcharge of the Puccinelli negotiations on behalf of the Union.On about July 22.1954,King delivered to Feehan a copy of an entire proposed contract.Feehanasked time to look it over.The evidence is in conflict as to the identity of theproposed document delivered to Feehan at this time.King testified (and Feehandenied) that he delivered a document naming the Union and Respondent as parties.Feehan testified (and King denied) that King gave him a copy of a contract executedby and between an employer called Basic Vegetable Products, Inc., of Vacaville,California, and Cannery Workers and Warehousemen's Union, Local 857, A. F. of L.According to King, he met Feehan 2 or 3 times in the next 3 months and was toldthat Feehan had not had time to look over the proposed contract.Feehan testifiedthat he had, on July 22, 1954, rejected the tendered agreement as inapplicable tothe Respondent's operations because Basic Vegetable was a dehydrating operationwhile the Respondent had both dehydrating and canning operations, and that Kinghad said that he would submit a proposal at a later date.He denied that he andKing had met between July and December 1954. The conflict with respect to theidentity of the document is relatively unimportant.The Basic Vegetable agreementhad appended to it a schedule of wages for employees in a dehydration plant and itmay be that such schedule would have to be worked over to take care of rates oncanning operations as well; but the terms of the Basic Vegetable agreement wereI The unit is described as: "All production and maintenance employees at Respondent'splants in Turlock and Livingston,including seasonal employees,but excluding office cleri-cal employees,professional employees,guards,foremen,foreladies,floorladies,and all othersupervisors as definedin the Act."The Respondent'sanswer admits that this unit isappropriate within the meaning of Section 9(b) of the Act.2N. L. If. B.v.Whittier Mills Co.,111 F. 2d 474(C. A. 5);N.L. R. B. v.SansonHosieryMills, Inc.,195 F. 2d 350(C. A.5) ; Superior Engraving Company v. N.L.R. B., 183 F. 2d783 (C. A. 7) :N. L. R.B. v. National Plastic ProductsCo., 175 F.2d 755(C. A. 4) ;N. L. R.B- v. National Motor BearingCo., 105 F. 2d 652 (C. A. 9). PUCCINELLI PACKING COMPANY661almost word for word those which were later discussed by the Union and Feehanand which were in the working copies of the Union's proposed contract that werelater supplied and used by the parties.Except for the rates, there was nothinginapplicable in the terms of the Basic Vegetable agreement,even if that had beenthe one which King delivered to Feehan on July 22, 1954; so I do not find it necessaryto resolve the conflict as to the identity of the document.I find that,if contactsbetween King and Feehan cannot be dignified by the term "meeting," King did insome way communicate with Feehan, who gave King the excuse that he had nothad time to study the proposed agreement.On about November 18, 1954, if notsooner,3King asked the Federal Mediation and Conciliation Service to intervene.As a result a meeting was set up for December 15, 1954.Meanwhile on December8, 1954, King mailed to Feehan a copy of a proposed agreement with terms substan-tially the same as those previously submitted.No schedule of wages was, however,submitted with it, but a separate letter, under date of December 15, 1954, containingproposed wage brackets, was sent to Feehan.-On December 15, 1954, Commissioner Ralph Patterson met with Feehan andKing at Feehan's office in Modesto, California.There they went through theUnion's proposed contract paragraph by paragraph.With respect to the preamble,Feehan asked an amendment to describe the agreement as being between "theCalifornia Association of Employers for and on behalf of Puccinelli Packing Com-pany" and the Union.King assented to this.Feehan testified that he rejectedsection 1.This proposed clause included recognition,an agreement against dis-crimination,mutual promises to perform the obligations of the agreement,mainte-nance of membership, and rehiring preferences. Section 2, which called for acentral authority to be set up by the Respondent for hiring and discharging, Feehan,in effect, rejected, because he proposed a continuation of the existing system ofhiring through the foreladies and foremen.(In a later meeting the Union concurredin this.)Feehan rejected sections 3 to 8 inclusive, dealing with the classes ofwork covered by the contract, hours of work, including overtime provisions, ratesof pay (although specific rates were to be agreed on later in a separate schedule tobe attached to the agreement), holidays and holiday work and pay, and grievanceprocedure.Feehan either rejected or passed for further consideration sections 9to 13 dealingwithseniority,absences,vacations,maintenance of wage rates forthe same or equivalent work, and a provision for a 5-cent premium for night-shiftwork.He agreed to section 14 on rest periods and section 15 on equipment foremployees to the extent each was required by law.Section 16 provided for additional vacation time upon mutual agreement of theRespondent and the Union without cost to the Respondent.Feehan agreed to this.and also to section 17 (requiring the posting of house rules)and section 18 (pro-viding for rotation of employees in the same work so far as practicable in instanceswhere a particular position in the production line was of advantage to the worker).He passed consideration of section 19, dealing with submission of certain types ofdispute to the "Shop Committee and/or local Business Agent and/or plant manage-ment for consideration,and to the grievance procedure."He either passed orrejected sections 20 and 21.Section 20 contained a provision against assigning awoman(at lower rate)to a job performed by a man(at higher rate)for the solepurpose of avoiding the higher base rate.Section 21 dealt with letting out workon a contract basis and required the Respondent to see to the maintenance of thecontract hours, wages, and working conditions on such work.Feehan rejectedsection 22 calling for minimum number of hours of pay for employees put to workand for those called and not put to work.Section 23 dealt with meal time and maximum number of hours between meals.Feehan said he had no basic objection to this provision but called on the Unionfor "full definition."Feehan did not, in his testimony,explain what languagerequired definition,and it is not apparent from the language of the agreement that adefinition would be essential to an understanding thereof.Feehan accepted section24 (requiring the Respondent to furnish a list of personnel not covered by contract)3King testified that the Union made a request for Commissioner Jules Medoff, that meet-ings were set up but were postponed because,King was informed,Feehan was unable toattend the meetings, and the matter was transferred to San Francisco. No dates were givenfor these events, however,before November 18, 1954.Feehan testified that the first meet-ing that took place as a result of the services of Federal Mediation and Conciliation wasthe one held on July 22, 1954.He testified that Commissioner Hillebrand was the first tobring in the Federal Mediation and Conciliation Service,but that Hillebrand attended nomeetings.No date was given for this, other than the year 1954. 662DECISIONS OF NATIONAL LABOR RELATIONS BOARDand section25 (anagreementthat no collection would be taken up in the plantexceptin emergency and when mutually agreed). Feehan rejectedsection 26Which dealt with the term of the contract (but with the space forexpiration date:left blankand subject to agreement) and with annual reopening options, continuance-of existing provisions during negotiations,and provisionfor retroactivityto anni-versary dateof any agreementreached after anniversary date.This was the final,clause ofthe agreement.Feehan asked for additional working copies of the.agreementand said that he wanted to offer a counterproposal.The next meetingwas set for January 18,1955.Patterson was notto be present but he asked Feehan'to report tohim onJanuary 20 as to what happened.On the appointed date, King andFeehan met at the Union's officesinModestoand discussed sections4 and 5. Section 4 called for an 8-hour day and 40-hourweek, except for exempt weeks of 48 hours, with a requirement of posting the weeksin conformitywith the Fair Labor Standards Act.According to the Union'sproposal,theworkweek was to. be Sunday to Saturday, inclusive, except duringthe non-processing period, when it was to be Monday to Friday, inclusive.Feehantestified that he proposed a workweek of 6 days out of 7 with no premium pay forSunday work but modified this to the extent of agreeing that Sunday should be apremium day no matter when worked. I assume that Feehan's offer referred to the14-week exempt period provided for in section 7 of the Fair Labor Standards Act.As the proposed agreement allowed a 48-hour week without overtime pay, Feehanpresumably was attempting to get a 6-day week of unlimited hours without over-time pay.King rejected Feehan's proposal.Feehan, referring apparently to section7 (d) (5) of the proposed agreement which provided that "No plant lay-offs shall bescheduled for the sole purpose of avoiding holiday pay," asked how long ahead ofa holiday the Respondent would have to shut down in order to avoid holiday pay.Feehan quoted King as saying "10 days" and he testified that he offered 3 days,which King rejected.The proposed contract fixed no such time test. I infer,therefore, that, if such time was discussed as testified, King was talking about aprima faciepresumption that he would, himself, draw, rather than any contractperiod that could be enforced.Feehan and King agreed to disregard for the timebeing the wage schedule supplied by the Union.King asked for a counterproposalon rates and Feehan said he would furnish one by the time they were through withthe rest of the contract.King and Feehan had no clear memories of dates or details of meetings apart fromtheir notes.King testified that, between January 18 and March 23, 1955, meetingshad been arranged but were postponed at Feehan's request.Feehan testified to ameeting held on March 16,a meeting notshown in King'snotes.Notes of bothshowed a meeting on March 23. Feehan's notes showed a meeting as held on March28, which wasnot showninKing's notes.Both showed a meetingas having beenheld on April 4.According to Feehan'snotes,Patterson was present at each ofthese meetings.Feehan's notes were more detailed.At the March16 meeting,according to Feehan,he again requested that the name,ofCAE be put in the preamble.King said it would appear in the next draft.-F,eehan agreed to section 1 (previously rejected) except for the paragraph onmaintenance of membership.Section 2 was passed. Section 3, defining the em-ployees or type of work covered by the contract (originally rejected) Feehan ac-cepted without change.He also accepted sections 13 and 22 (originally rejected)providing for a 5-cent premium for the night shift and for payment of 2 hours'call-in-time and for a minimum of 4 hours' time if the employee was put to workat all.Feehan was to give counterproposals on sections 4, 5, 7, 9, 11, 12, and 19.On section 8 Feehan asked the Union to give a "counterproposal,"meaning a newor different proposal, as Feehan himself had not offered a counterproposal.He.concurred in a portion of section 9 on seniority after the Union had deleted asentence and substituted another which would have relieved the Respondent ofthe necessity for justifying, before the shop committee, its selection of employeeshaving seniority to fill vacancies.Feehan asked how King could possibly establisha seniority system in a plant such as the Respondent's and King replied that hewould do it with present employees against their dates of employment.The meeting of March 23, according to Feehan, appears to have been devotedlargely to questions asked by Feehan and to a discussion of the operation of certainprovisions.Section 7 of the contract defined as eligible for contractual holidaysemployees who had worked 1,600 combined straight and overtime hours in theprevious calendar year.Feehan proposed a substitution of 1,800 straight-time PUCCINELLI PACKING COMPANY663hours.4Apparently King did not accede to this proposal.Feehan then agreed tocertain othersubsectionsof section 7 dealing with holidays and holiday pay andthen King agreed to a change of language from "No plant lay-off s shall be scheduledfor the sole purpose of avoiding holiday pay" to "The Employer will make everyeffort not to lay off during a holiday period." Feehan testified that the grievanceprocedure was discussed, that he rejected the Union's proposal and asked the Unionto give him a grievance procedure that would "determine a greater area for em-ployer prerogative," and that King said that the Union would agree to eliminatethe grievance procedure proposal if the Respondent would let the business agentin the plant without restriction.(King denied having made this reply.)Feehantestified that he rejected this proposal and proposed to eliminate all grievance pro-cedure with no substitute and that King rejected this and asked for another proposal.(King did not recall this.)The conflict is not of much importance since Feehantestified that, after a high-level discussion, he agreed that some type of grievanceprocedure would be necessary.Nothing further was agreed at this meeting.On March 28,5 according to Feehan, he offered, with respect to paragraph 5of section 9,6 that "the Employer would be the sole and final judge in the hiring ofmechanics for non-operating seasons' work or emergency breakdown."Apparentlythiswas intended to be an exception to the requirement of seniority as a considera-tion in hiring.In any event, King rejected this proposal.Feehan again offered aMonday through Saturday workweek with any run of more than 4 hours but less than6 hours to be at straight time (the effect of which would be to approve a 6-day weekof 6-hour days) and any run of more than 6 hours to be guaranteed for 8 hours,with Respondent having the privilege of running 6 days up to 40 hours without over-time pay, but with the Union being allowed to determine if the "chop-off" (shortenedday) was for the purpose of escaping the 8-hour guaranty and the Union to have nocontrol over production scheduling.King said he could not agree to thisunless hehad the means of determining if the carryover (raw products not processed on theday of receipt but carried over until the following day) was normal.He told Feehanthat in order to determine bona fides, he would have to see the Respondent's rawproducts receiving reports.Apparently Feehan did not offer to supply these as partof his proposal.Feehan asked King for a letter stating the Union's position on thesubject of discussion by the end of that week. I infer that King was doubtful thatFeehan's proposal would be practical from the Union's standpoint.On Monday, April 4,King, Feehan,and Patterson again met.Feehan said hehad not yet receivedthe requested letter.King denied having promised to sendone.Kingtestified that he understood that he wasto senda letter ifand when hesaw theRespondent's rawproductsreceiving reports andthat henever saw them.King asked Feehanfor a counterproposal.Feehan said hewould take the requestunder advisement.In the first partof May,King sentFeehana reviseddraft of the Union's proposedagreementwhich incorporatedall changes agreed onup to that time.The nextmeeting took place on May 23, 1955.Meanwhile, Patterson had received an injuryin an automobileaccidentand was unable to attend.In hisplace, CommissionerRalph Williams of the. Federal Mediation and ConciliationServicemet with Kingand Feehan.Feehan' commented, with respect to the revised draft of the Union'sproposed agreementwhich he had received and particularly with reference to the4Feehan's testimony is not understandable at this point.He testified : "I tnen offeredin section 7 a counterproposal of 1,800 straight-time hours for holidays, with a spread oftwo working days, making an employee uneligible for holidays, with Sunday not included asa working day.King rejected it with all except Labor Day, and that would be on a five-day spread."5King's notes showed no meeting on this date but showed a date of April 28 as a dateset for a meeting.No meeting was held on the latter date.He may have misnumberedthe. month in his notes.0 This read : "When any vacancies or new jobs are to be filled, the present procedureswill be followed, i. e. : preference will be given to persons having necessary qualifications andseniority.The Company will be the final judge of necessary qualifications, and if appli-cants for vacated or new positions do not have the necessary qualifications, the Companywill give first consideration to other employees on the seniority list who may have the neces-sary qualifications.The Employer will justify its selection before the Shop Committee."At an earlier meeting, the last sentence had been deleted and the Union substituted, withFeehan's consent, "Any exceptions to this policy will be agreed upon mutually by the Com-pany and the Union." 664DECISIONSOF NATIONALLABOR RELATIONS BOARDsectionsdealing with grievance procedure and hours of work, that there was verylittle difference if any between the new and the previous draft, and he asked "whatwas theintelligence in presentingthe Union with a counterproposal, as they requested,if they weren't going to budge any more than they had budged in this one."Kingtold Feehan that he could not depart from the Union's basic position in regard tohours of work. Feehan quoted King as making substantially the same statement-thathe could not depart from the basic agreement-with respect to the entireagreement,but that if Feehan "had any pride in penmanship or authorship" he could writecounterproposals and King would study them, "but he had no distance to go."Kingconceded that he might have made some such statement.However, both Feehanand King testified that King asked Feehan to make counterproposals and Feehantestified that he replied that he would discuss the matter with Patterson and "wouldletKing know" his answer. But at one point he also testified that he had agreed tosubmit a counterproposal and had agreed to talk to Patterson about it.The meetingterminated with no progress having been made.King received the impression that Feehan would supply his counterproposals byJune 8, because on July 21, not having heard from Feehan, he wrote:At our last meeting of May 23, 1955, I asked for a specific counterproposaland you agreed to furnish Federal Mediation Service and the Union a counter-proposal not later than June 8. It is now July 21, and I expect an immediateanswer to this letter accompanied by a counterproposal as you agreed to.King sent a copy of this letter to Patterson.Feehan could not remember the datebut he testified that, between May 23 and July 21, he did talk with Patterson at thelatter's office in San Francisco and that Patterson told him he should use his ownjudgment"as to what kind of proposal" to submit. Feehan told Patterson he wouldsubmit a counterproposal.He did not, however, reply to King's letter of July 21.The Unionagainsought the assistance of the Federal Mediation and ConciliationService, and on August 24 Patterson returned to Modesto and a meeting was heldon August 25, with Feehan, King, and Patterson present. Feehan made no counter-proposal.Little occurred at this meeting except for a discussion about whether ornot Feehan would make counterproposals.As a result of the discussion, Feehansaid that he would present a counterproposal at the next meeting, which was setfor August 30.According to Feehan's testimony, he consulted with "Mr. Puccinelli" betweenAugust 25 and 30 .7 Puccinelli did not testify.Feehan had no clear recollectionas to what he and Puccinellisaid,except forone thing,which,related to a counter-offer.He testified on directexaminationthat Puccinelli "ordered and authorized"him to make an offer of a wage increase of 10 cents an hour across the board. Ishall defer making any finding on this testimony until I have related what occurredon August 30.Duringthis sameperiod, between August 25 and 30, King had aconversation with Torreano, the Union's secretary-treasurer and business agent, inwhich Torreano told King that August 30 was to be the last meeting if Feehan didnot come up with a counterproposal, and that the Union would then take economicaction or file a charge with the Board.Testimony regarding what transpired on August 30, 1955, the last meeting betweenthe parties,was inserious conflict.The testimony on both sides will therefore berelated before I make a resolution thereof.Torreano testified that he was in hisoffice at the Union's address when Feehan walked down the hall, saw Torreano,and came in to speak with him. This was Torreano's first day back in the officeafter a long absence because of an injury he had suffered.According to Torreano,Feehan said that he had an appointment with King and Patterson, and that he wasnot gettinganywhere with "Mr. Puccinelli" and could notnegotiatea contract, thathe was going to recommend to the CAE that they cancel the Respondent out as aclient,and that "your best shot is to go to the National Labor Relations Board andfile charges against Mr. Puccinelli."Torreano quoted Feehan as saying that Pucci-nelli was afraid of Governmentagencies.Torreano testified that he told Feehan thata No further identification was given.According to a Board case in 1942, PuccinelliPacking Company, of Turlock, California, was a partnership composed of three partners,R. P., A. J., and Elena Puccinelli.Puccinelli Packing Co.,40 NLRB 890. King testifiedthat Feehan referred to Puccinelli as "the old man" and that Puccinelli was about 60 yearsof age or older.Feehan denied that he had ever referred to "Mr. Puccinelli" as "the oldman" and volunteered that Puccinelli's nickname was "Pooch," hardly a distinguishingidentification.Although the evidence of identity is thin, there is sufficient evidence in myestimation to give rise to the inference that the "Mr. Puccinelli" referred to in the testi-mony is the directing head of the Respondent. PUCCINELLI PACKING COMPANY665as long as he had a meeting with King and Patterson,he would have to deal withthem.King testified that at the meeting of August 30, which was attended by Feehan,Patterson, and himself, Feehan said that he did not have a counterproposal, thatPuccinelli would not let him present one, that even if Puccinelli had allowed himtomake a counterproposal, the Union would probably have wadded it up andthrow it in the wastebasket, that he was pretty mad at the "old man"meaningPuccinelli, and that the CAE was going to drop him as a client-that he (Feehan)would recommend it.King testified that he asked Feehan, "Where do we go fromhere?" and that Feehan had replied, "Well, I recommend you make an unfair laborpractice out of failure to negotiate in good faith."King testified that he then toldFeehan the Union would probably put a picket line on the Respondent and thatFeehan replied, "Well, that's what he wants you to do.He is not afraid of picketlines, he is afraid of Government agencies."Feehan testified that he did not speak with Torreano until after he had met withKing and Patterson.He testified that, in the meeting with King and Patterson, heannounced, "Here is my proposal: ten cents across the board," that "King rejected itand stated that he wouldn't be able to do it finally because he had to see Torreanoabout it."Feehan then testified that he said that "this presented the Union with aseries of alternatives: one, they could accept it; two, they could take economicaction; three, they could file an Unfair Labor Practice Charge against the Company."He testified that he told King he was interested in knowing what the Union's answerwas and what they were going to do, that King replied that he would have to seeTorreano, that he asked King where Torreano was and was told he was in theoffice, that he went to see Torreano and told him of the 10-cent offer, that Torreanorejected it, that he then repeated to Torreano the alternatives previously mentionedto King and asked what he was going to do, and that Torreano said he would haveto get in touch with the Union's attorney.He testified that he again spoke withPatterson (but did not testify as to what he said) and that then the meeting wasover.Except for the conflict in testimony as to what was said on August 30, 1955,both the testimony and the demeanor of the witnesses justifies the belief that theywere testifying to the best of their recollections (although with some possible mis-takes) up to that point.But the facts testified as occurring before August 25 werenot crucial facts, whereas those that occurred on August 30, 1955, were crucial tothe case.This is particularly true inasmuch as the charge was not filed untilFebruary 21, 1956, and was not served until February 24, and therefore under theproviso in Section 10 (b) of the Act, no unfair labor practices occurring beforeAugust 24, 1955, may be the basis of the complaint in this case.6 In making aresolution of the conflict in testimony, I take .into account the probability that atemptation to distort the truth would be greater with respect to crucial than withrespect to noncrucial facts; therefore, no presumption should be drawn, that thetestimony, honest up to the crucial point, was necessarily honest with respect tothe crucial evidence. I have also taken into account the fact that, when two wit-nesses give diametrically opposite testimony about an event, 1 of the 2 may behonestlymistaken rather than deliberately falsifying.In this case, which mentalattitude produced the conflict is not important. It is necessary only to decide whatwas the true fact.Because the testimony of the mediator, Patterson, was notavailable, a resolution of the conflict must be based upon the testimony aboverelated and on the consistency of such testimony with other evidence, as well as onmy observation of the witnesses.Considering the testimony in the light of otherevidence, I note that the Respondent was not disposed to submit a written counter-proposal of a complete contract. In fact, during the whole course of the negotia-tions, theRespondent submitted only one small typed sentence or paragraph.Feehan's failure to answer King's letter of July 21, after having undertaken tosubmit counterproposals, indicates a disposition on the Respondent's part to avoidmaking any written counterproposal.Feehan's arrival empty handed at the meetingon August 25, 1955, knowing what was expected of him, fortifies the inference thattheRespondent was adamantly opposed to making any counterproposal or toresolving differences.Up to and including the last meeting before August 25, i. e.,themeeting of May 23, the parties had not even begun to dispose of wage rates.A number of other subjects were occupying their attention, prominently those con-8 The delay of nearly 6 months in the filing of the charge raises no presumption againstthe Union, particularly in view of the explanation given therefor : The attorney to whomthe Union's files had been delivered for handling died within a week after the final meetingbetween the parties and the Union had trouble finding the files. 666DECISIONS OF NATIONAL LABOR RELATIONS BOARDcerned with hours and with grievances.The sudden injection of an offer of a wageincrease with no mention of other contract terms or any excuse for not makingcounterproposals on them appears so disoriented as to suggest a complete improba-bility, especially since Feehan, even by his own testimony, indicated an assumptionthat negotiations were at an end. In the light of the surrounding circumstances, thetestimony of Torreano and King sounds much more convincing.Furthermore,when Torreano and King testified that no offer of a 10-cent wage increase wasmade, their appearance and demeanor was consistent with their testimony.Feehan,on the other hand, appeared to me to be tense and ill at ease in much of his testi-mony about the meeting of August 30, especially on cross-examination, giving theappearance of embarrassment.Upon full consideration of all the testimony andfrom my observation of the witnesses, therefore, I find the facts to be substantiallyas testified by Torreano and King,9 and I find that if Puccinelli directed Feehan tomake an offer of a 10-cent wage increase, Feehan did not actually convey thisoffer to the Union.3.Conclusions with respect to the refusal to bargainThe complaint alleges that the Respondent refused to bargain "in that (a) Re-spondent, on or about August 25, 1955, failed to submit counterproposals as it hadagreed; (b) Respondent instructed his representatives not to submit counterpro-posals."The quoted portion I take to be a pleading of evidentiary matter ratherthan the unfair labor practice, itself, since it is the refusal to bargain, howeverevidenced, which constitutes a violation of the Act. In fact the General Counselconcedes that counterproposals are not a necessary requirement by law but assertsthat failure to make counterproposals is an indication of bad faith and that this casegoes even farther in making out a case of bad faith since counterproposals wereactually promised but were not given.The claim that the Respondent instructeditsrepresentatives not to submit counterproposals is apparently based on King'stestimony that Feehan announced at the August 30 meeting that Puccinelli wouldnot let him make a counterproposal.Although cases are to be found in which it has been held that, on the facts therepresent, a failure to make counterproposals was not an evidence of refusal tobargain in good faith,1° many cases are to be found where an employer's failuretomake counterproposals has been found to evidence a refusal to bargain.llTheissue in each case is whether the employer's total conduct discloses a good faitheffort to compose his differences with the Union through the process of negotiationor whether he is merely going through the mechanics of negotiating with no seriouspurpose of composing such differences.Failure to submit counterproposals ismerely an evidentiary factor to be considered in resolving that issue.Looking at the Respondent's total conduct here, one is struck by the fact thatthroughout the years in which the Union sought to reach a contract,the Respondentput the burden almost entirely on the Union.There is no evidence that the Re-spondent ever took the initiative in trying to set up a meeting with the Union, andthere is evidence from which it may be inferred that the Respondent's attitude wasto let sleeping dogs lie, that is, that it would let time run on indefinitely withoutcommunication with the Union unless the Union forced the issue of a meeting.Untila Federal mediator was called into the picture,the Respondent ignored the Union'sproposed contract terms delivered in July 1954.The Respondent sought to explainthis conduct on the ground that the contract submitted was not one appropriate to theRespondent'soperations in that the submitted contract was one signed by adehydrating plant and that the Respondent had not only a dehydration process but9 Torreano's memory of the time that Feehan spoke with him on August 30, 1955, was thatit occurred after lunch, whereas King was under the impression that the meeting was in themorning.I am inclined to believe that Torreano's memory was more accurate as to thetime, although the variation is insubstantial and does not change my conclusions respectingthe accuracy of their memories as to what was said,10White Motor Company,111 NLRB 1272;Solar Aircraft Company,109 NLRB 130;Kerrigan Iron Works, Inc.,108 NLRB 933;Adler Metal Products Corp.,79 NLRB 219;and others.11Senorita Hosiery Mills, Inc.,115 NLRB 1304;E. I. Dupont de Nemours &Company,Inc.,115 NLRB 84;Paul Stevens, Receiver of Carolina Scenic Stages,109 NLRB 86;Boise Implement Company,106 NLRB 677, enfd. 215 F. 2d 652 (C. A. 9) ;Century CementManufacturing Company, Inc.,100 NLRB 1323, enfd. 208 F. 2d 84 (C. A. 2). PUCCINELLI PACKING COMPANY667also a canning process. I am not completely convinced that the form submittedin July 1954 was the contract signed by another employer, butassumingthat it wasfor purposes of argument, the Respondent's objection would be valid only as towage rates, for, as I have already pointed out, with the exception of wage rates,the proposed contract terms formed a perfectly sound basisfor negotiations evenif those terms were contained in a contract of another employer.The Respond-ent, however, avoided anymeeting untilafter the aid of the FederalMediation andConciliation Service was sought by the Union.The dilatoryattitudeof the Respond-ent betweenJuly and December 1954has all the appearancesof stalling whichmight have continued but for theinterventionof the Federalmediator.Upon suchintervention,the Respondent began to negotiate,in form at least, concerning prac-tically the same terms,as those submittedin July 1954 but now setout in a newdraft furnished by the Union.Many of the items rejected at the December 1954meeting weresuch as normallywould be deemed noncontroversial,such as recog-nition of the Union andpromises to performthe obligations of the contract, whenexecuted, the clauseconcerningwork covered by the agreement, which merely de-scribed type of work in the productionand maintenanceunit already certified, andthe clausesetting out, in blank, the term covered by the agreement.Although someof the foregoing were containedin sectionswhich alsocontainedwhat might beexpected to be controversial, the rejection, in blanket form, of both the unacceptableand that which would normally be acceptableisan indicationof a desire to avoidagreement even in areaswhere therewas a basis of agreement.Agreement onsuch provisions finally came on March 16, 1955.No explanation was given byFeehan as to why theRespondent had not agreedearlier.Theacceptance of certainclauses covering conditions common to industrial plants such as theRespondent's,after initial rejection,lookslike an attemptto hold backasmuch as possible sothat a lateryielding onthem wouldgive an appearance of concession.The Re-spondentobjected to, and rejected, the Union'sproposed grievanceclause, butinstead ofattemptingto reducethe area of differenceby making acounterproposalincorporating language thatwould overcomethe Respondent'sobjections,Feehanasked the Union to submitto him a grievance procedurethat would "determine agreater area for employer prerogative."This is merely further evidence of theRespondent'sunwillingnessto carry any of the burdenof attempting to composedifferenceseven though Feehan concededthat sometype of grievance procedure wasnecessary.Without acounterproposal on such a vital matter,the Unioncould notdeterminethe area ofpossible compromise.If Feehan's testimony of the Respond-ent's attitudecan be relied on, theRespondent was concernedmostly over the costitems and otherwiseit left theterms of the contract to be negotiated to Feehan'sdiscretion.Under suchcircumstances,therefore,his failure to make a counter-proposalon grievanceprocedure, I conclude, was merelyan effort tomake thereaching of an agreementas difficultand as slow as possible.In this setting, theRespondent's failure repeatedly to furnishcounterproposals on other sections,although Feehan agreed at several meetingsto furnish them,partakes of the sameappearance.When the partiesleft the meeting ofMay 23, 1955, it was withthe understandingthat theRespondent should supply counterproposalsto theUnion.Although theevidence does not indicatewhether ornot this contemplated a complete draft of aproposed agreementormerely drafts of the subjectsof agreement that were indispute, it appears obviousthat atleast the latter was understood,for Feehan's ownnotes of the meeting ofMarch 16 showed thathe was to give counterproposals onsevensections.Feehan deniedthathe had ever agreed tofurnishcounterproposalson any section other than the one he testified he gave.But I cannot infer thatFeehan would list those seven sections in his own notes as ones on which he was togive counterproposals unless he had agreedto do so.ThatCommissioner Pattersonexpected the Respondent to make counterproposals is fairely evidentfrom the factthat, after talking withFeehan,sometime aftertheMay 23meeting, about counter-proposals,Pattersonset up themeeting ofAugust 25, 1955, and, when Feehan arrivedwithout counterproposals,let the parties separate without negotiating until August 30so that Feehan could have additional time in which to furnish the Respondent's coun-terproposals.Accordingto Feehan's testimony,on August25, "as a result of the con-versationbackand forth I said that I would have a proposal for them onAugust 30."That he couldat that time honestlyhave believedthat he was expected to come in withno offer on the subjects of bargaining on which he had previously agreed to supplycounterproposals is beyond belief.When he said he would bring a proposal on 668DECISIONS OF NATIONAL LABOR RELATIONS BOARDAugust30, I interpret that to be a promise to bring in a counterproposal at least onthose sections to which he had on March 16 agreed to furnish counterproposals.He sought to excuse his failure to do so on the ground that the Union had taken an:unyielding position when King said that he had little distance to go from his basicagreement.IfKing did make such a statement,no impasse was created thereby._It is not the custom of bargainers to announce in advance that they will yield muchrather than little ground.As long as the Union was receptive to any counter-proposals,itwas the Respondent'sobligation to take the next step and disclose ingood faith the extent to which it was willing to go on the subjects under dispute.Until this was done, the Respondent could not shift to the Union the responsibilityfor a breakdown in negotiations.In the setting of this case,I am led to the con-clusion that Feehan's appearance at the August 25 and 30, 1955,meetings withoutcounterproposals and on August 30 with expressions indicating an end of negotiationsdemonstrated an intransigent attitude and a fixed purpose on the part of the Re-spondent to avoid reaching any agreement with the Union.Such evidence givessupport to King's testimony that Feehan told him that the Respondent would notlet him make counterproposals and I find that this was the case.Upon the entirerecord, therefore,I find that on August 25 and 30, 1955,and thereafter,the Re-spondent refused to bargain with the Union,thereby interfering with, restraining,and coercing its employees in the exercise of the rights guaranteed in Section 7 ofthe Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents, set forth in section III, above, occurring inconnection with the operations of the Respondent described in section I, above, havea close, intimate, and substantial relation to trade, traffic, and commerce amongthe several States and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYAlthough the Respondent may be a corporate form of a partnership heretoforefound to have committed unfair labor practices, no less than 14 years have inter-vened between the two cases. This being the case, I do not believe that, in order toeffectuate the policies of the Act, a broad cease and desist order is either necessary,or proper.I shall therefore confine my recommendation to that customarily usedin simple cases of a refusal to bargain.Upon the basis of the foregoing findings of fact, and upon the entire record, Imake the following:CONCLUSIONS OF LAW1.The Union is a labor organization within the meaning of Section 2 (5) ofthe Act.2.All production and maintenance employees at the Respondent's plants in Tur-lock and Livingston, California, including seasonal employees, professional employees,guards, foremen, foreladies, floorladies, and all other supervisors as defined in theAct, constitute a unit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.3.The Union was on September 11, 1951, and at all times material thereafter hasbeen, and now is, the exclusive representative of all the employees in the above-described unit for the purposes of collective bargaining within the meaning of Sec-tion 9 (a) of the Act.4. -By refusing on August 25 and 30, 1955, and at all times thereafter, to bargainwith the Union as the exclusive representative of the employees in the above-de-scribed unit, the Respondent has engaged in, and is engaging in, unfair labor prac-tices affecting commerce within the meaning of Section 8 (a) (5) of the Act.5.By such refusal to bargain, the Respondent has interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed in Section 7 of theAct, and thereby has engaged in and is engaging in unfair labor practices within themeaning of Section 8 (a) (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.fRecommendations omitted from publication.]